DETAILED ACTION

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2021 has been entered. Claims 15, 21-26, 28-34, 36-38 and 40-44 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15, 20-26, 29, 30, 31, 33, 34, 36-38, and 40-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beane et al. (US Patent 5,601,924) in view of Kume et al. (US Patent 6,024,915).
Regarding applicants’ claims 15, 31, and 32, Beane et al. disclose the manufacture of articles having engineered properties where coated particles may be combined with other particles and subjected to a sintering operation to form a composite material. The coated particles are a plurality of particles, where the particles and their coatings may be an elemental metal, metal alloy, or non-metal. See col. 1 lines 43-67, col. 4 lines 20-44, and col. 11 lines 18-60.
et al. do not appear to explicitly limit the materials used other than elemental metals, metal alloys, and non-metals, and disclose the materials are selected to engineer intrinsic physical properties (col. 4 lines 21-37).  Kume et al. disclose coated metal particles and metal based sinters where the particles may be elemental metals, metalloids, semiconductors and the coating may be metals, semiconductors, metalloids, rare earth metals, and non-metals as well as oxides, nitrides, carbides etc… and where the coating may comprise more than one layer of material (col. 14 line 4 – col. 16 line 26 and col. 34 line 55 – col. 35 line 20).  One of ordinary skill in the art at the time of the invention would have found it obvious to coat the particles of Beane et al. with one or more layers of known elemental metals, metal alloys, and non-metals to engineer a material with desired intrinsic physical properties including the use of the claimed core and coating materials.
With regards to the particles being embedded in a substrate matrix, when subjected to a sintering operation the coated particles form bonds between the outer coating layers of adjacent particles.  Bean et al. disclose that the coating of the particles “thus serves as a “matrix material” (a materials that holds the particles together, forming the article)” (col. 5 lines 3-11).  Bean et al. further disclose that the coated particles may be mixed with other particles such as mixing copper coated tungsten particles and copper particles (col. 11 lines 18-25).  Where additional particles are mixed which have the same composition as the outer coating of the coated particles, the additional particles bind with each other, and to the surrounding coatings, thereby forming a matrix.  Bean et al. also disclose that the particles may be compacted to a density which is approximately full density (col. 11 lines 44-49).  When the particles are compacted and sintered the bonding of adjacent coatings throughout the composite results in a continuous network of material in which the particles (and coating layers underneath the outermost layer) are embedded 
Applicants’ specification has been reviewed with respect to the claimed combination of particle and coating materials, however no evidence was found that selecting from the claimed list of materials results in composites which exhibit more than predictable results.  For example aluminum and aluminum oxide are known to have corrosion resistant properties where tungsten is known to have relatively high strength and corrosion resistance.  Given that both applicants and Beane et al. disclose the selection of materials to engineer desired intrinsic properties and that that the materials are known to impart properties in the composite (Beane et al. col. 4 lines 26-37), the presently claimed materials are not found to distinguish over the prior art. Further, it is within the ordinary level of skill in the art to use known materials to achieve predictable results.  Given that there is no evidence of record such that one of ordinary skill in the art would have concluded that the claimed combination of materials produces a composite which exhibits unexpected properties, the present claims are not found to establish a patentable distinction over Beane et al. particularly in view of Kume et al. 
Regarding applicants’ claim 20, Bean et al. disclose consolidation and sintering of the composite material resulting in the particulate embedded in a matrix material (col. 5 lines 3-11).
Regarding applicants’ claim 21-26, 29, 30 and 33, 34, 36, and 37, Kume et al disclose the use of elemental metals including those from group 2A of the periodic table (col. 14 lines 45-52 and col. 16 lines 5-19).  Magnesium is well known for its relatively high strength to weight 
Applicants’ specification has been reviewed with respect to the claimed combinations of materials, however no evidence was found that selecting from the claimed materials result in composites which exhibit more than predictable results.  Given that both applicants and Beane et al. disclose the selection of materials to engineer desired properties and that that the materials are known to impart properties in the composite (Beane et al. col. 4 lines 26-37), the presently claimed materials are not found to distinguish over the prior art. Further, it is within the ordinary level of skill in the art to use known materials to achieve predictable results.  Given that there is no evidence of record such that one of ordinary skill in the art would have concluded that the claimed combination of materials produces a composite which exhibits unexpected properties, the present claims are not found to establish a patentable distinction over Beane et al. particularly in view of Kume et al. 
Regarding applicants’ claims 40-42, Bean et al. disclose consolidation and solid-state sintering of the composite material resulting in the particulate embedded in a matrix material (col. 5 lines 3-11) and further disclose that the composite may include carbon fiber (col. 11 lines 34-36).

Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beane et al. (US Patent 5,601,924) in view of Kume et al. (US Patent 6,024,915) further in view of Sokol et al. (US Patent 5,588,477).
et al. disclose the manufacture of articles having engineered properties and further disclose that the composite may include carbon fiber (col. 11 lines 34-36), but do not appear to explicitly disclose the inclusion of particles in the substrate material such as carbide or zirconia.  However it is well known in the art of materials engineering to improve the properties of light metals with filler particles of material such as silicon carbide, as well as, alumina, and zirconia (Sokol et al., col. 1 lines 9-31). One of ordinary skill in the art at the time of the invention would have found it obvious to substitute the carbon fiber material of Bean et al. with other materials known to provide an improvement in composite properties such as silicon carbide, alumina, and zirconia as disclosed by Sokol et al.

Claims 28, 43 and 44are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beane et al. (US Patent 5,601,924) in view of Kume et al. (US Patent 6,024,915) as applied to claims 1 and 15 aobve, further in view of Torobin (US Patent 4,415,512).
Bean et al. disclose the manufacture of articles having engineered properties as discussed above with respect to claims 15 and 31, but do not appear to disclose the addition of hollow metal particulates or metal microballons. However Torobin et al. disclose hollow metal microspheres useful in the manufacture of light weight structural materials, the hollow microspheres allowing a reduction in the cost and amount of basic materials used as well as the weight of the finished material (col. 1 lines 20-34 and 29-35).  One of ordinary skill in the art at the time of the invention would have found it obvious to add the hollow microspheres of Torobin et al. to the articles of Bean et al. in order to reduce the amount of materials, coast and weight of the finished article.

Response to Arguments
	Applicants’ arguments filed March 23, 2021 have been considered including further consideration of the affidavit filed October 1, 2020, however applicants’ arguments have not been found to be persuasive.
	Applicants argue the claimed invention exhibits commercial success having amended the claims to establish a nexus with the evidence as presented. Applicants’ affidavit submitted October 1, 2020 has been reviewed in light of the amended claims, however the record fails to establish that the claims are non-obvious based on a showing of commercial success. 
	While applicants have amended the claims to establish a nexus between the evidence and the claimed invention, the affidavit filed October 1, 2020 fails to establish that applicants’ commercial success is the direct result of the combination of materials as claimed.  Applicants affidavit at paragraph 5 states “This recognition and success where attributable to APS’ materials, in my opinion.”  However MPEP 716.03(b) I states that commercial success must be derived from the claimed invention, citing In re Mageli “conclusory statements or opinions that increase sales were due to the merits of the invention are entitled to little weight”. 

	While applicants’ claims as amended more tightly align the claims with the statements made within the affidavit filed October 1, 2020, there remains insufficient evidence to establish a showing of commercial success.  Given that the evidence of record does not clearly establish that the increase in sales is the direct result of the claimed material (and not one or more additional factors) the rejections of record have been maintained.  This office action is in response to a request for continued examination.  This action is NON-FINAL.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Krupicka/Primary Examiner, Art Unit 1784